Title: To James Madison from an Unidentified Correspondent, 6 September 1811
From: 
To: Madison, James


Sep. 6. 1811.
“Illustrious” Madison! canting “Fellow Citizen”!!!
☞ ☞ ☞ I hope you and all your infernal Set, are now in the Suds: if you are not yet, a post or two, will convince you.
War, has taken place, between Britain, and the United States; you may recollect this, & credit anonymous’ account, in future.
All, that I have predicted, & warned you of, will come to pass. A commence, you will hear of, ere this reaches you.
I have little to say, on the subject, you must go to Giles, the arch-demagogue, to comfort you! Jefferson is off, for hell.
G—d send the people a good deliverance: the infernal Scoundrels at the head, must, & will fall.
Remember that,
Honestus.
I pity the Woman!—but you, yourself, have let the Blood hounds loose. While naked as a child, you have insulted a man in iron armor. Are we to lie down, & suffer for your destructive insanity!!!?
☞ I am as confident, as that I now exist, that you have sold your Country—that you have entered into a treaty with— ☜☜☜
☞ the infernal Spirit of Hell!
which all your art, and all the art of your abetters, will be exercised—to conceal!—and get your detested necks, out of the Halter!—but, you will soon find the flood come down upon you, & call upon the mountains, in vain, to cover you: the honest spirit of the misled multitude, will rouse—you & those demagogues will be like dust & chaff in that burning fiery hour. All will foresake you, & call aloud for vengeance! There never was known, since the foundation of the World, such a scene of Folly, of infatuated & infuriated madness, in a Government, as our’s, owing to your own infatuation, in believing, like an ideot, that the people mt. be lead like lambs to the slaughter. No, the people are honest, & mean well, but they have been most shockingly deceived in chusing you!
The poor hoodwinked mob & rabble cry—“there will be no war”!!! It is gone out of your hands. I say, there will be a War, of the most determind kind; but what care you?—while Carter’s mountain has room for the immortal hero!—& his lick spittle! But mountains won’t cover you. Eternal Justice must & will overtake both the poor shivering wretches; an indignant people will drag you forth! You can see the clouds gathering, but defy the storm.
This is written with Spirit, but every word of it is founded, and the predictions will prove
True.
☞ Look at the genius of our duels, one or both always killed! Behold the spirit of our Suicides, wife, children, & self, all go together.
Offer 50 cents Reward, to find the author of this; I will claim it, & surrender directly; but I will publish a copy of it, & all preceding communications to you. I’ll suffer cheerfully for my Country’s good. No, no, you canting Scab, this country does not belong to Americans, it belongs to Napoleon Boneparte, it is sold to him. It was bought of you by him; it once belonged to the gallant Sons of Columbia, but it no longer belongs to them. Jefferson commenced the Sale, you, by his Orders, knocked it down! We live under his nod, or the same thing, under his lick spittle’s fiat!!!!!!
I tell you, Smith has done your business; he has let the Cat out of the bag. His word with the party is as good as yours. They believe him, & they plainly say, that you are an infamous rascal, & a public thief. O! what vengeance awaits you! I think I hear you cry, with horror:
O save me, save me, ere the thunders roll
and hell’s black Cavern swallows up my Soul.
I am in Earnest—as you will most assuredly find—too late!
